COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Darius Xavier Wood v. The State of Texas

Appellate case number:    01-14-00181-CR

Trial court case number: 1303774

Trial court:              230th District Court of Harris County

        Appellant’s counsel in this case has filed a motion to withdraw and a brief stating there
are no arguable grounds for appeal, based on Anders v. California, 386 U.S. 738 (1967).
       Appellant has a right to respond to counsel’s motion. Pursuant to Kelly v. State, No. PD-
0702-13, 2014 WL 2865901 (Tex. Crim. App. June 25, 2014), we direct the Clerk of this Court
to send, at no cost to appellant, a complete copy of the appellate record so that appellant may
respond to the Anders brief.
       Appellant has 30 days from the date of this order to file a pro se response, if any, to the
Anders brief and motion to withdraw filed by appellate counsel on July 1, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   Acting individually     Acting for the Court


Date: July 31, 2014